Citation Nr: 1127487	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  04-00 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
In North Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for an innocently acquired psychiatric disorder, claimed as secondary to the service-connected back disability.

2.  Entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU).

3.  The propriety of the reduction of the rating for the service-connected chronic lumbar strain with degenerative disc disease (DDD) from 60 percent to 50 percent, effective on September 1, 2006.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from March to October 1986.

The matter of service connection for an acquired psychiatric disorder initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision.

The Veteran initially requested a hearing before the Board.  However, by correspondence dated in October 2003, he withdrew this request .  

In a March 2005 decision, the Board denied the Veteran's claim of service connection for an innocently acquired psychiatric disorder.

In March 2006, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion to vacate the March 2005 decision and to remand the matter to the Board for further action.   

The issues of entitlement to TDIU rating and the propriety of the reduction of the rating for the service-connected low back disability came to the Board on appeal from July 2005 and June 2006 rating decisions by the RO.

The Board notes that a claim stemming from a rating reduction action is a claim for restoration of the prior rating and, typically, does not also contemplate a claim for an increased rating.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).

The Board remanded the case to the RO in September 2006 and February 2008 for additional development of the record.  

In January 2007, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge; a transcript of this hearing is associated with the claims file.

The issues of service connection for an innocently acquired psychiatric disorder and of entitlement to a TDIU rating is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 2005 rating decision, the RO increased the rating assigned for the service-connected low back disability from 40 percent to 60 percent.

2.  In a December 2005 rating decision, the RO proposed to reduce compensation rating from 60 percent to 50 percent for the the service-connected low back disability.  

3.  The reduction of the rating from 60 percent to 50 percent for the service-connected low back disability was formally accomplished in a June 2006 rating decision, effective on September 1, 2006.

4.  The rating reduction was not based on a re-examination showing improvement of the service-connected low back disability.  



CONCLUSION OF LAW

The reduction of the rating from 60 percent to 50 percent for the service-connected low back disability was not proper under the law and is void ab initio.  38 C.F.R. §§ 3.105(a) and (e), 4.71a, Diagnostic Codes (Codes) 5237, 5243 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time.


Propriety of a Reduction

Where the reduction in a disability rating of a service-connected disability or employability status is considered warranted and the lower disability rating would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e). 

The beneficiary will be notified of the contemplated action and furnished detailed reasons for the reduction, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  Id.  

The Veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by the VA within 30 days from the date of the notice.  If additional evidence is not received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  Id.

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

When a Veteran's disability rating is reduced without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

In a July 2005 rating decision, the RO increased the rating for the service-connected low back disability from 40 percent to 60 percent.  However, in a December 2005 rating decision, the RO proposed to reduce the rating to 50 percent as the RO indicated they had improperly evaluated the claim and committed clear and unmistakable error.  A notice of this decision was sent in March 2006.

The rating was formally reduced in a June 2006 rating decision, effective on September 1, 2006.

Thereafter, an appeal of the reduction of the rating was initiated and perfected.

As a threshold matter, the Board notes that the RO appears to have fulfilled the administrative requirements of 38 C.F.R. § 3.105(e) in terms of notification to the Veteran of the proposed reduction of the rating for the service-connected low back disability.  

The Veteran was notified of the proposed termination in March 2006 and the June 2006 rating decision reduced the rating of the service-connected low back disability from 60 percent to 50 percent, thus affording the prescribed period of time to submit new evidence.  

The letter specifically informed the Veteran that he could request a hearing within 30 days from the date of receipt of the letter and that he had 60 days to submit additional evidence.  The Veteran did not request a hearing or submit additional information.  

The Veteran subsequently was notified of the rating decision in June 2006 that reduced the rating from 60 percent to 50 percent for the service-connected low back disability, effective on September 1, 2006.

The requirements for reduction of ratings in effect for five (5) years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

For other disabilities that are likely to improve, that is, disabilities for which a rating has been in effect for less than five years, re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c). 

Since the 60 percent rating was in effect for fewer than 5 years, the provisions of 38 C.F.R. § 3.344(a) and (b) are not directly applicable in this case.  Therefore, a reduction would be warranted upon reexamination disclosing improvement, physical or mental, in the disability.  See 38 C.F.R. § 3.344(c).

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992). 

In the present case, there was no re-examination of the service-connected low back disability; nor did the RO address the question of improvement.  The only evidence added to the record between the time the reduction was proposed and when it was effectuated is a January 2005 letter from a chiropractor who noted the level of the Veteran's low back pain, the findings of an August 2004 MRI of the lumbar spine and recommended treatment.  

The evidence relied upon by the RO in reducing the rating to 50 percent was the May 2005 VA examination report, which indicated the Veteran had flare-ups 2 to 3 times a week that were severe.  During these periods, he was unable to do anything except rest.  Precipitating and aggravating factors were bending, twisting and increased activity.  There were moderate weakness and stiffness, as well as mild fatigue and decrease in motion.  There was pain, but no evidence of muscle spasm.  

The Veteran was limited to walking 100 yards.  His posture was normal, and there was no abnormal spinal curvature or ankylosis of the cervical or thoracolumbar spine.  

The range of thoracolumbar motion was that of flexion from 0 to 80 degrees with pain beginning at 20 degrees; extension was from 0 to 15 degrees with pain beginning at 1 degree; lateral flexion was from 0 to 20 degrees with pain at 1 degree each way; left lateral rotation was from 0 to 22 degrees with pain beginning at 1 degree, and right lateral rotation from 0 to 27 degrees with pain beginning at 1 degree.  The sensory and reflex testing of the lower extremities was normal.  

Effective on September 26, 2003 the rating criteria applicable to the diseases and injuries of the spine under 38 C.F.R. § 4.71a, were amended by VA, including the criteria for rating intervertebral disc syndrome.  See 68 Fed. Reg. 51,454 (August 27, 2003).

Under the current criteria, the service-connected low back disability is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  See 38 C.F.R. § 4.71a.

With or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, a 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Code 5237.

Under Code 5243, intervertebral disc syndrome may be assigned a 60 percent rating with incapacitating episodes having a total duration of at least 6 weeks during the past 12 month period.  38 C.F.R. § 4.71a.

Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Id.

Significantly, the findings of the May 2005 VA examination used to reduce the rating was the same evidence the RO considered as the basis for increasing the rating to 60 percent.  Thus, there could be no evidence of improvement.  

The treatment records added to the record since the reduction record noted complaints of low back pain without radiation or incontinence, which do not reflect any change in the low back disability or provide sufficient details to determine if any improvement in the low back disability occurred (see the June 2006 VA treatment record).

In the absence of evidence of an improvement in the service-connected low back disability, the reduction was not proper under the law; the 60 percent evaluation must be fully restored effective on September 1, 2006.  See Hayes v. Brown, 9 Vet. App. 67, 73 (1996) (improper reduction reinstated effective date of reduction).


ORDER

As the reduction of the rating for the service-connected lumbosacral strain with degenerative disc disease was not proper, the 60 percent rating is restored, effective on September 1, 2006.


REMAND

The Board finds that the March 2007 VA psychiatric examination is inadequate.  Although the psychologist indicated the claims file was reviewed, a comment in the report suggests that the review was not thorough.  

Under the section that asks if private medical records were reviewed, the examiner's response was "No."  Significantly, the Board notes that there are pertinent private treatment records in the claims file dated from 1989 to 2000 that do not appear to have been reviewed.

Hence, the Board finds that another examination should be scheduled in order to determine the nature and likely etiology of the claim psychiatric disorder.

The RO should also obtain any ongoing treatment records since December 2006.   See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

With the restoration of the 60 percent rating for the service-connected low back disability, the schedular percent requirements of 38 C.F.R. § 4.16(a) are met.

On his claim for unemployability benefits, the Veteran reported having a high school education and being employed full time until 2001.  He previously worked in construction as a laborer and was more recently self-employed performing lawn care services.

A November 2006 letter from a former employer stated that the Veteran worked from February 1999 to April 2000 and complained of back problems.  The Veteran also had reported losing several jobs because he could not get out of bed or stand up straight and was laid off due not showing up for work or being able to perform tasks as a result of back-related complaints.  

In January 2007, the Veteran testified that he had not tried to seek employment since he stopped doing lawn care work in 2001 due to his back problem.  He was notified 3 or 4 times through the unemployment office that he would not be hired for a job due to his back.  Construction work was the only work he knew.  

In a February 2007 VA Social and Industrial Survey, the social worker opined that the Veteran was not capable of meaningful and gainful employment due to his back disability.  

In order to obtain current findings referable to the service-connected low back disability, the Veteran should be afforded another VA examination.  

Accordingly, these remaining matters are REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to obtain copies of all outstanding records referable to treatment rendered the Veteran for the claimed innocently acquired psychiatric disorder and the service-connected low back disability.  

The Veteran also should be notified that he may submit medical evidence or treatment records in support of his claim.

2.  The RO then should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed innocently acquired psychiatric disorder.

The claims folder and a copy of this remand must be made available to the examiner for review.  All indicated testing should be performed and all findings should be reported in detail.

The VA psychiatrist should elicit from the Veteran and record a complete clinical history.

Based on his/her review of the case, the VA examiner should provide opinion as to whether the Veteran currently suffers from an innocently acquired psychiatric disability that at least as likely as not (50 percent or greater probability) is caused or aggravated by the service-connected low back disability?  

The examiner must provide a complete rational for any opinion offered with reference to supporting records, as appropriate.  

2.  The RO then should schedule the Veteran for a VA examination to ascertain the current severity of the service-connected low back disability.

The claims folder and a copy of this remand must be made available to the examiner for review.  All indicated testing should be performed and all findings should be reported in detail.

The VA examine should elicit from the Veteran and record a complete clinical history.

Based on his/her review of the case, the VA examiner should provide an opinion as to whether the service-connected chronic lumbar strain with degenerative disc disease precludes the Veteran from securing and following substantially gainful employment consistent with his educational background and his work experience.  

The examiner must provide a complete rational for any opinion offered with reference to supporting records, as appropriate.  

4.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  

If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals


Department of Veterans Affairs


